Citation Nr: 9913757	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  99-08 068	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a March 29, 
1999, rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) which resulted in the award of 
past-due benefits to the veteran.

By letter dated April 6, 1999, the RO notified the veteran 
and the attorney of the payment of past-due benefits and the 
referral of the file to the Board of Veterans' Appeals 
(Board) for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  No response has been received 
from either the veteran or the attorney.


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issue of entitlement to service connection for strain of the 
lumbar spine.

2.  Past-due benefits were awarded to the veteran on the 
basis of a March 29, 1999, rating decision which granted 
service connection for strain of the lumbar spine and awarded 
a rating of 20 percent.


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to service connection for strain of the lumbar 
spine have not been met.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1997); 38 C.F.R. § 20.609(c) (1998).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In August 1997, the veteran and attorneys , A.B., and D.M., 
entered a fee agreement which provided that after the Board 
"first makes a final decision in the claim" the veteran 
agreed to pay of fee of 20 percent of any past-due benefits 
awarded on the basis of such claims, such fee to be paid 
directly by VA to the attorney.

In a March 29, 1999, rating decision, the RO granted service 
connection for strain of the lumbar spine, and awarded a 20 
percent rating, effective from the date of the veteran's 
claim in August 1997.  The Board has rendered no final 
decision on the issue of entitlement to service connection 
for strain of the lumbar spine.

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to service connection for 
strain of the lumbar spine, the Board concludes that the 
attorney is not eligible for the payment of attorney fees 
from past-due benefits awarded as a result of the grant of 
service connection for the low back disorder.  Therefore, the 
RO will not pay to the attorney the amount of the past-due 
benefits withheld pending this decision.  The attorney is 
ordered to refund to the veteran any moneys paid by him for 
the attorney's representation before VA concerning this 
issue.  As a reduction in the fee is ordered, the attorney 
must credit the account of the claimant with the amount of 
the reduction and refund any excess payment on the account to 
the claimant not later than the expiration of the time within 
which the ruling may be appealed to the United States Court 
of Appeals for Veterans Claims.  38 C.F.R. § 20.609(i).  
Failure to do so may result in proceedings under 38 C.F.R. 
§ 14.633 to terminate the attorney's right to practice before 
VA and the Board and/or prosecution under 38 U.S.C.A. § 5905.

ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to service connection for a lumbar spine 
disorder.  The fee is reduced to $0.  The amount in excess of 
$0 received by the attorney for fees for service before VA is 
to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


